Citation Nr: 1208520	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-20 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for an equilibrium disability.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Wife and Son


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 1943 to January 1946.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  In January 2011, a video conference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In July 2011 and November 2011, the Board sought an advisory medical opinion and clarification, respectively, from the Veterans Health Administration (VHA).  

Although the RO reopened the Veteran's claim by deciding the issue on the merits in the August 2008 rating decision, the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The issue is characterized accordingly.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matter of service connection for an equilibrium disability (on de novo review) is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.  






FINDINGS OF FACT

1.  An unappealed January 2003 rating decision denied the Veteran's claim of service connection for an equilibrium disability, based essentially on a finding that there was no evidence such disability is related to his service.  

2.  Evidence received since the January 2003 rating decision includes a private medical letter suggesting the Veteran has an equilibrium disability related to his service; relates to an unestablished fact necessary to substantiate the claim of service connection for an equilibrium disability; and raises a reasonable probability of substantiating such claim.  


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for an equilibrium disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as this decision grants in full that portion of the claim that is being addressed, there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless.  



B. Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Historically, a January 2003 rating decision denied the Veteran's claim of service connection for an equilibrium disability based essentially on a finding that such disability was unrelated to his service, to include as secondary to a concussion from an exploding enemy artillery shell.  He did not appeal that decision, and it is final.  38 U.S.C.A. § 7105.  The instant claim was received in July 2007.  

The evidence of record at the time of the January 2003 rating decision included: the Veteran's WD AGO Form 53-55 and his service personnel records, which show his decorations include a Purple Heart Medal (for wounds sustained in combat); Surgeon General Office records that show he was treated in November 1944 for rupture of the left ear tympanic membrane from an artillery blast.  

Pertinent evidence received since the January 2003 rating decision includes a March 2008 VA examination report wherein the examiner noted that the Veteran's impaired hearing, macular degeneration, and lumbar/cervical stenosis can contribute to his disequilibrium; his January 2011 video conference testimony that he has had a problem with his balance ever since his separation from service; January 2011 Dr. K. T. letter opining it was plausible that some of the Veteran's current symptoms, including ongoing problems with his balance, are related to his injury during service; and August and November 2011 VHA opinion and clarification.   

The evidence received since the January 2003 rating decision is new (as it was not previously of record), and it is material as it consists of sworn testimony not previously of record that corroborates the Veteran has had equilibrium problems since service, and a private medical opinion relating the Veteran's disability to service.  The new evidence pertains to the unestablished fact necessary to substantiate the claim of service connection for an equilibrium disability; raises (under the Court's guidelines in Shade) a reasonable possibility of substantiating the claim; and is material.  Accordingly, the claim may be reopened.  De novo review is addressed below.  


ORDER

The appeal to reopen a claim of service connection for an equilibrium disability is granted.  


REMAND

Regarding service connection for an equilibrium disability on de novo review, while the notice provisions of the VCAA appear to be satisfied, the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.  The Veteran's service treatment records are unavailable for review; they are presumed irretrievably lost.  Therefore, VA has a heightened duty to assist him in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

In January 2012 correspondence, the Veteran's representative noted a private medical letter from Dr. K.T. dated in January 2011, indicating that such had been associated with the claims file.  As a review of the claims file did not find such record, the Veteran's representative was contacted.  The Board received the identified letter in February 2012; it  was submitted without a waiver of RO consideration, but with a VA Form 21-4142 (Authorization and Consent to Release Information to the VA) for treatment from Dr. K.T. for residuals of a concussion since January 2010 attached.  Under the circumstances, the Board is obliged to remand the case for development to obtain the outstanding treatment records identified, and for RO initial consideration of the additional evidence.  See Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Veteran is advised that under 38 C.F.R. § 3.158(a), where evidence requested in connection with a claim for VA benefits is not furnished within a year of the request, the claim is to be considered abandoned.  He is further advised that ultimately it is his responsibility to ensure that any private treatment records are received if the RO is unable to obtain them.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should ask the Veteran to identify the provider(s) of all treatment and/or evaluation he has received for his claimed disability, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO should obtain complete records of all such treatment and evaluation from all sources identified by the Veteran.  The RO should specifically obtain complete records from Dr. K.T. (beginning in January 2010).  If any records are unavailable because they have been irretrievably lost or destroyed, it should be so noted for the record, with explanation.  [If the Veteran does not respond to the RO's request for identifying information and releases, his claim must be processed under 38 C.F.R. § 3.158(a).  If his response is incomplete, he should be so advised, and given the opportunity to complete the response (before any processing under 38 C.F.R. § 3.158(a)).] 

2. The RO should then arrange for any further development suggested by evidence received pursuant to the request above, and the readjudicate the claim (on de novo review).  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


